PER CURIAM.
This is the second lawsuit between these parties concerning the purchase and sale of property in Washington County. Defendants moved for summary judgment on the ground that the cause was barred by res judicata. The trial court granted defendants’ motion.
We see no need to set out in detail the history of the controversy between these parties leading to the two lawsuits. Suffice it to say that this lawsuit is on the same cause of action as the one previously decided and the issues plaintiffs attempt to raise here could have been litigated in the supplemental proceeding to the first lawsuit. The trial court properly allowed the motion for summary judgment. Troutman v. Erlandson, 287 Or 187, 598 P2d 1211 (1979).
Affirmed.